Citation Nr: 0530729	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-06 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including generalized anxiety disorder and 
dysthymic disorder.  

2.  Entitlement to an increased evaluation for aphakia of the 
right eye with vertical diplopia and contact lens in place, 
currently assigned a 30 percent disability evaluation.  

3.  Entitlement to an increased (compensable) evaluation for 
a headache disorder.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1973 to March 
1980.  He also had more than three years and 11 months of 
prior active service.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from October 2001, November 2003, 
and July 2004 decisions by the RO.  In October 2001, the RO 
denied service connection for a psychiatric disorder and an 
increased rating for the right eye disability.  In November 
2003, the RO denied entitlement to TDIU, and in July 2004, 
the RO denied an increased rating for the headache disorder.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims of 
service connection for a psychiatric disorder, an increased 
rating for aphakia, and TDIU have been obtained by VA.  

2.  A psychiatric disorder, including generalized anxiety 
disorder or dysthymic disorder was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current psychiatric disorder is 
related to service.  

3.  The veteran is presently receiving the maximum schedular 
rating for blindness in one eye, without anatomical loss, 
when the impairment in the other eye is not service 
connected.  

4.  The veteran, without demonstrating good cause, did not 
report for VA examinations scheduled in April and May 2004, 
in conjunction with his claim for an increased rating for his 
headache disorder.  

5.  The current medial evidence of record is inadequate for 
rating purposes and a comprehensive medical examination is 
necessary to determine entitlement to an increased rating for 
the headache disorder.  

6.  The veteran service-connected disabilities include 
aphakia of the right eye, rated 30 percent disabling and a 
headache disorder, rated noncompensably disabling.  

7.  The veteran has a high school education and has 
occupational experience in construction; he reportedly last 
worked in October 2003.  

8.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The veteran does not have a psychiatric disorder, 
including generalized anxiety disorder or dysthymic disorder 
due to disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§  3.159, 
3.303 (2005).  

2.  The criteria for an evaluation in excess of 30 percent 
for aphakia of the right eye are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.84a, Part 4, including Diagnostic Code 
6029 (2005).  

3.  The veteran's failure to report for scheduled VA 
examinations requires that his claim for an increased rating 
for a headache disorder be denied.  38 U.S.C.A. § 501 (West 
2002); 38 C.F.R. §§ 3.159, 3.655 (2005).  

4.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
prejudice to the veteran.  As such, the Board concludes that 
any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The issues currently on appeal arise from claims received and 
adjudicated at different times since February 2001.  The 
Board concludes that information and discussion as contained 
in the October 2001, November 2003, and March 2004 rating 
decisions, the statements of the case issued in January 2002, 
and April and November 2004, the January, July, and October 
2002, August, October, and November 2004, and February, 
April, and August 2005 supplemental statements of the case 
(SSOC), the Board remand in July 2002, and in letters sent to 
the veteran in July and August 2001, January and February 
2002, July and November 2003, April 2004, and August 2005 
have provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him of his responsibility to submit evidence showing 
a relationship between his current psychiatric disorder and 
service, an increase in the severity of his aphakia and 
headaches, and how his service-connected disabilities 
rendered him unable to work.  He was advised of what evidence 
was necessary to substantiate the claims currently on appeal; 
why the current evidence was insufficient to award the 
benefits sought, and instructed to submit any evidence in his 
possession.  The veteran was also afforded an opportunity to 
testify at a personal hearing, but declined.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how the claims were still deficient.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  In this regard, the Board notes that 
the veteran's service medical records are associated with 
this claims file, as are available post-service medical 
records.  The Board notes that there does not appear to be 
any outstanding available medical records that are relevant 
to this appeal, as VA obtained all medical records identified 
by the veteran and/or his representative.




Psychiatric Disorder

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Initially, the Board notes that the veteran was scheduled for 
a VA psychiatric evaluation in August 2001, but failed to 
report.  He offered no explanation for his failure to keep 
the appointment and did not request to be rescheduled.  As 
the issue of service connection for a psychiatric disorder is 
an original claim, the Board is required to adjudicate the 
merits of the claim based on the evidence of record.  
38 C.F.R. § 3.655(b).  

Here, the veteran contends that his current psychiatric 
problems began in service.  However, he has provided no 
competent medical evidence to support his assertions.  The 
service medical records are completely silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any psychiatric disorders.  His separation examination in 
March 1980 showed no complaints or pertinent abnormalities 
and his psychiatric status was normal.  

The first evidence of any psychiatric complaints were noted 
on a private pre-treatment assessment by an LMHP counselor in 
January 2001.  At that time, the veteran reported that he had 
a lot of depressive episodes in service beginning in 1978, 
and that he entertained suicidal thoughts and had ideas of 
faking his death and just disappearing.  The diagnoses 
included generalized anxiety disorder and dysthymic disorder.  
In a letter received in February 2001, the counselor opined 
that, based on his reported history of symptoms in service, 
she believed that his current psychiatric disorders were 
related to service.  It is also interesting to note that, 
despite his reported history of drinking since 1965, some 
four years prior to entering service, the counselor also 
opined that the veteran used alcohol as a coping strategy.  

It is evident that the counselor's opinion was based entirely 
on a self-described history as provided by the veteran.  The 
counselor did not review the service medical records, or any 
other records for that matter, and offered no discussion or 
analysis for her opinion.  The Court has held that the Board 
is not bound to accept a diagnosis based solely on an 
unsubstantiated history as provided by the veteran.  Wood v. 
Derwinski, 1 Vet. App. 190 (1990), reconsidered, 1 Vet. App. 
406 (1991); Miller v. West, 11 Vet. App. 345, 348 (1998) (a 
bare conclusion, even when reached by a health care 
profession, is not probative without a factual predicate in 
the record.)  

The evidentiary record also includes several lay statements 
from various coworkers, friends, and family members 
concerning the changes they noticed in the veteran over the 
years.  His wife reported that he became depressed and 
irritable toward the end of his military service and that he 
would get angry over little things.  He wasn't happy anymore 
and even talked about suicide.  The other letters were more 
general in nature and suggested that the veteran was a 
different person after returning home from the service.  

As to the wife's statement, the Board notes that the service 
medical records showed that the veteran was seen on numerous 
occasions for various maladies, primarily relating to his 
right eye during service.  He also went before at least two 
Medical Evaluation Boards (MEB) seeking a medical discharge 
due problems related to his right eye disability.  During 
this time, the veteran wrote two lengthy statements detailing 
the reasons why he should be medically discharged and how his 
right eye disorder affected him on a daily basis.  However, 
he never mentioned any psychological problems such as 
depression, anger, irritability, or despair.  It seems 
reasonable to expect that if he were in fact having suicidal 
ideations or other significant psychiatric problems which 
were affecting him on a daily basis, he would have at least 
made some reference to them as an additional reason for 
granting him a medical discharge.  Clearly, the purpose of 
writing the letter was to rebut the finding that he was fit 
for duty.  The fact that the veteran may have been angry or 
irritable, particularly when he was denied his initial 
requests for a medical discharge, is not, by itself, a basis 
to conclude that he had a psychiatric disorder in service.  
The record indicates that the veteran has been married for 
over 34 years, raised three children, and worked at the same 
job for some 23 years.  The lay statements suggest that the 
veteran has had chronic psychiatric problems for many years 
yet, he never sought medical attention for any psychiatric 
problems until 2001, more than 20 years after discharge from 
service.  

While the veteran believes that his current psychiatric 
disorders are attributable to service, he, as a layperson, is 
not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  Similarly, as 
the various friends and family members are not shown to have 
any medical expertise in the field of psychiatry, they too, 
are not competent to offer an opinion as to medical causation 
or etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Espiritu, 2 Vet. App. 492 (1992).  See also Franzen v. Brown, 
9 Vet. App. 235 (1996).  

Inasmuch as there is no evidence of a psychiatric disorder in 
service or until more than 20 years after discharge from 
service, and no competent evidence has been presented which 
relates any current psychiatric disorder to service, the 
Board finds that there is no basis to grant service 
connection for a psychiatric disorder, including generalized 
anxiety disorder or dysthymic disorder.  

Increased Ratings

Where entitlement to compensation has already been 
established, as is the case with the two increased rating 
issues on appeal, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).  


Aphakia of the Right Eye

By rating action in August 1980, service connection was 
established for post surgical aphakia of the right eye, and a 
30 percent evaluation assigned, based on evidence of a right 
eye injury and subsequent cataract surgery in service.  Two 
eye examinations in December 1979 showed corrected visual 
acuity with contact lens and spectacle correction in the 
right eye of 20/30 and 20/70 with diplopia, and uncorrected 
vision of 20/20 in the left eye.  Except for some distortion 
of the right pupil secondary to cataract surgery and a 
central scar on the cornea, there were no significant eye 
abnormalities.  Funduscopic and peripheral examinations were 
normal.  The diagnostic findings on VA eye examination in 
June 1980 were essentially unchanged with corrected visual 
acuity in the right eye of 20/50, and 20/20 vision in the 
left eye.  The 30 percent evaluation has remained in effect 
ever since.  

On VA fee basis eye examination in January 2001, the examiner 
noted that the veteran had intraocular lens placement in the 
right eye and subsequent RK and AK surgeries on the right eye 
in 1998.  Distant visual acuity was 20/200 in the right eye 
and 20/20 in the left eye.  Near vision was 20/100 in the 
right eye and 20/20 in the left eye.  Best corrected vision 
in the right eye was 20/50.  Fundus examination was within 
normal limits and there was no evidence of visual field 
defect.  The veteran had complaints of photophobia, which 
were attributed to the right eye corneal scar.  

The evidence of record also includes numerous VA outpatient 
and private medical records showing that the veteran was seen 
for regular eye check ups for suspected early glaucoma from 
2002 to February 2005.  Visual acuity in the right eye ranged 
from 20/200 to 20/400 with no worse than 20/25 uncorrected 
vision in the left eye.  

The Rating Schedule provides that loss of use or blindness of 
one eye, having only light perception, will be held to exist 
when there is inability to recognize test letters at 1 foot 
(.30m.) and when further examination of the eyes reveals that 
perception of objects, hand movements or counting fingers 
cannot be accomplished at 3 feet (.91m.), lesser extents of 
visions, particularly perception of objects, hand movements, 
or counting fingers at distances less than 3 feet (.91 m.), 
being considered of negligible utility.  38 C.F.R. § 4.79 
(2005).  

The Rating Schedule also provides that unhealed eye injuries 
in chronic form are rated from 10 percent to 100 percent 
based on impairment of visual acuity or field loss, pain, 
rest requirements or episodic incapacity combining an 
additional 10 percent rating during continuous active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Code (DC) 6009.  

Traumatic cataract which is preoperative is rated on 
impairment of vision, and on impairment of vision and aphakia 
when the disorder is postoperative.  38 C.F.R. § 4.84a, DC 
6027.  For bilateral or unilateral aphakia a minimum 30 
percent rating is applied not to be combined with any other 
rating for impaired vision, and when only one eye is aphakic, 
the eye having poorer corrected visual acuity, if also 
service-connected, will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21).  
The combined ratings for disabilities of the same eye should 
not exceed the amount for total loss of vision of that eye 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.84a, DC 
6029.  

Blindness in one eye, having only light perception, is 30 
percent disabling if corrected visual acuity in the other eye 
is 20/40 or better.  DC 6070.  A higher 40 percent rating is 
warranted if there is an anatomical loss of the eye and 
visual acuity in the other eye is 20/40 or better.  38 C.F.R. 
§ 4.84a, DC 6066.  

Combined ratings for disabilities of the same eye should not 
exceed the rating for total loss of vision of that eye, 
unless there is enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80.  The 
best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.  

The Board notes that an increased rating for the service-
connected right eye disability cannot be granted.  As the 
service-connected disability involves only one eye, the 
maximum rating to be assigned for right eye is 30 percent 
unless there is enucleation or a serious cosmetic defect.  
The question, therefore, is whether there is enucleation or a 
serious cosmetic defect.  The veteran has not had enucleation 
of the eye, that is, removal of the eyeball.  See Dorland's 
Illustrated Medical Dictionary 448 (26th ed. 1985).  
Moreover, there have been no allegations of a serious 
cosmetic defect nor has any cosmetic defect been noted on any 
examination.  Accordingly, there is no basis for the 
assignment of an evaluation in excess of 30 percent.  

Headache Disorder

The record shows the veteran failed to report for VA 
neurological examinations in April and May 2004.  The 
information expected from the examinations was needed to 
determine the current severity and manifestations of his 
headache disorder.  The veteran did not report for the 
scheduled examinations, did not provide any information 
concerning treatment for his disability, and did not respond 
to any of the RO's correspondence.  In addition, he did not 
contact the RO to explain his failure to report nor did he 
request that another examination be scheduled.  The available 
outpatient records show occasional complaints of headaches, 
but do not provide any specific information as to the 
frequency or severity of his symptoms.  

In Olson v. Principi, 3 Vet. App. 480 (1992), the Court held 
that the veteran must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  See also 38 C.F.R. 
§ 3.327 (2005).  In this case, the veteran has not cooperated 
with VA's efforts to obtain medical evidence necessary to 
evaluate the severity and manifestations of his headaches.  

Given the veteran's unexplained lack of cooperation, the 
Board is left with no alternative but to deny the claim 
pursuant to 38 C.F.R. § 3.655.  When the law is dispositive, 
the Board has no alternative but to deny the appeal.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

In light of the discussion above, the Board is satisfied that 
the veteran's due process rights were not violated.  The 
veteran may, however, reopen his claim for an increased 
rating at any time in the future should he become willing to 
appear for a VA examination.  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2005).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  Since the veteran does not have at least 
one disability ratable at 40 percent or more, he does not 
meet the threshold requirements for the requested benefit.  

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  The veteran has a high 
school education and has occupational experience working in 
construction.  Except for corrective eye surgery in service 
and in 1998, he has not been hospitalized for his right eye 
disability or headache disorder.  Although he was recently 
awarded disability compensation by the Social Security 
Administration in March 2005, the decision showed that his 
unemployability is due to nonservice connected disabilities 
involving his spine and cardiovascular disease.  

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected right eye disability 
or headache disorder, when considered in association with his 
educational and occupational background, renders him unable 
to secure or follow a substantially gainful employment.  




ORDER

Service connection for a psychiatric disorder, including 
generalized anxiety disorder and dysthymic disorder, is 
denied.  

An increased evaluation in excess of 30 percent for aphakia 
of the right eye with vertical diplopia and contact lens in 
place, is denied.  

Entitlement to an increased (compensable) evaluation for a 
headache disorder is denied.  

Entitlement to TDIU is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


